Citation Nr: 0621260	
Decision Date: 07/19/06    Archive Date: 08/02/06

DOCKET NO.  94-44 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder.

2.  Entitlement to service connection for the residuals of a 
concussion.

3.  Entitlement to service connection for headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel


INTRODUCTION

The appellant had active military service from October 1986 
to February 1989.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a March 1994 rating decision by the 
Pittsburgh, Pennsylvania, RO, that denied service connection 
inter alia for bipolar disorder, residuals of a concussion, 
and headaches.  The appellant filed a Notice of Disagreement 
(NOD) in regard to these issues in May 1994, and the RO 
issued a Statement of the Case (SOC) in October 1994.  The 
appellant filed a VA Form 9 (Appeal to the Board of Veterans' 
Appeals) in October 1994.  

The issues on appeal originally included service connection 
for residuals of a broken right thumb, for tinnitus, and for 
left ear hearing loss.  During the pendency of this appeal, 
an August 1998 RO rating decision granted service connection 
for residuals of a broken right thumb and tinnitus, and the 
Board granted service connection for left ear hearing loss in 
September 2004.  Accordingly, those issues are no longer 
before the Board on appeal, and the Board has characterized 
the remaining issues on appeal as on the title page.

The Board notes that the appellant failed, without 
explanation, to report for a requested hearing before the 
RO's hearing officer in January 1995, and he also failed, 
without explanation, to report for a requested 
videoconference hearing before a Veterans Law Judge in June 
2004.  In a September 2004 action, the Board found that the 
appellant has waived his previously-requested hearing before 
either the RO or before the Board.
 
Jurisdiction over the case was transferred to the St. 
Petersburg, Florida, RO in April 1997, and subsequently 
transferred back to the Pittsburgh RO in May 2003.

The Board remanded these matters to the RO in March 1997, May 
1999, and most recently in September 2004.  After 
accomplishing the most recently requeseted actions, the RO 
continued the denial of each claim (as reflected in the 
February 2006 Supplemental SOC (SSOC)), and returned these 
matters  to the Board for further appellate review.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished.

2.  While there are no documented complaints, findings, or 
diagnosis of any psychiatric problems in service, the 
appellant has asserted experiencing problems in before and 
during service, and competent medical opinion states that the 
appellant currently has bipolar disorder that began during 
his military service; there is no contrary evidence or 
opinion.

3.  There is no probative evidence that the appellant had a 
concussion in service, or that he currently has any residuals 
of a concussion.

4.  There is no probative evidence that the appellant had 
headaches in service, or that he currently has a headache 
disability.


CONCLUSIONS OF LAW

1.  With resolution of reasonable doubt in the appellant's 
favor, the criteria for service connection for bipolar 
disorder are met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2005) 

2.  The criteria for service connection for residuals of a 
concussion are not met. 38 U.S.C.A. §§ 1131, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2005) 

3.  The criteria for service connection for headaches are not 
met. 38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303 (2005) 
 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b). In addition, they define the 
obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).

Considering the claims on appeal in light of the duties 
imposed by the VCAA and its implementing regulations, the 
Board finds that all notification and development action 
needed to fairly adjudicate each claim has been accomplished.

Initially, the Board notes that these claims were denied in a 
March 1994 rating decision that was issued prior to enactment 
of the VCAA.  During the pendency of this appeal, the RO sent 
the appellant a VCAA notice letter in June 2003, and the 
Appeals Management Center (AMC) sent post-remand notice 
letters to the appellant in May 2005 and November 2005.  The 
May 2005 and November 2005 letters informed the appellant of 
the elements required to establish entitlement to service 
connection, i.e., an injury or disease that began in or was 
made worse by military service, a current physical or mental 
disability, and a relationship between the current disability 
and the injury, disease, or event in military service.  The 
May 2005 letter stated that acceptable evidence could 
included doctors' statements, clinical records, and 
statements from other individuals who could describe, from 
their personal knowledge and observation, the manifestations 
of the claimed psychiatric disorder, residuals of concussion, 
and headaches; the November 2005 letter provided an update in 
regard to evidence recently received by VA.  After each 
letter, the appellant and his representative were afforded an 
opportunity to respond.  Thus, the Board finds that the 
appellant has received sufficient notice of the information 
and evidence needed to support each claim for service 
connection, and has been afforded ample opportunity to submit 
such information and evidence. 

The Board also finds that the letters of June 2003, May 2005, 
and November 2005 collectively satisfy the statutory and 
regulatory requirement that VA notify a claimant what 
evidence, if any, will be obtained that the claimant, and 
what evidence, if any, will be obtained by VA.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)).  The June 2003 letter advised the 
appellant that VA is required to develop all relevant 
evidence in the custody of Federal department or agency, to 
develop private records and lay or other evidence identified 
by the claimant, and to examine the claimant or obtain a 
medical opinion if necessary to make a decision on a claim; 
the June 2003 letter also identified the development actions 
currently being undertaken by the RO.  The May 2005 and 
November 2005 letters identified the evidence recently 
received by VA and asked the appellant to identify and 
provide the necessary releases for any medical providers from 
whom he wished VA to obtain additional evidence for 
consideration.  The May 2005 letter specifically advised the 
appellant, "Please provide us with any evidence or 
information you may have pertaining to your appeal."
  
In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant's possession that pertains to the claim(s).  As 
explained above, all four content of notice requirements have 
been met in this appeal.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such pre-adjudication 
notice was not prejudicial to the claimant.  

As indicated above, in the matters now before the Board, 
documents meeting the VCAA's notice requirements were 
provided to the appellant after the rating action on appeal.  
This makes sense, inasmuch as the rating decision on appeal 
was issued many years prior to enactment of the VCAA.  
However, the Board finds that the lack of full pre-
adjudication notice in this appeal has not, in any way, 
prejudiced the appellant.  The Board notes that the Court has 
held that an error in the adjudicative process is not 
prejudicial unless it "affects a substantial right so as to 
injure an interest that the statutory or regulatory provision 
involved was designed to protect such that the error affects 
'the essential fairness of the [adjudication].'"  Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).  
 
The Board finds that, in this appeal, the delay in issuing 
section 5103(a) notice was not prejudicial to the appellant 
because it did not affect the essential fairness of the 
adjudication, in that his claim was fully developed and re-
adjudicated after notice was provided.  As indicated above, 
the RO gave the appellant notice of what was required to 
substantiate each claim and was afforded opportunity to 
submit information and/or evidence pertinent to each claim.  
Following the issuance of the November 2005 letter, which 
completed VA's notice requirements and corrected any 
deficiencies in the prior notice letter, the appellant was 
afforded yet another opportunity to present information 
and/or evidence pertinent to the appeal prior to the RO's 
readjudication of the claim in February 2006.  Neither in 
response to the documents cited above, nor at any other point 
during the pendency of this appeal, has the appellant or his 
representative informed the RO of the existence of any 
evidence-in addition to that noted below-that needs to be 
obtained prior to appellate review.   

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claims is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2005).

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim (veteran status, existence of a disability, connection 
between the veteran's service and that disability, degree of 
disability, and effective date pertaining to the disability).  
In this appeal, the veteran's status is not at issue, and the 
RO has not notified the appellant of the criteria for degree 
of disability or effective date of rating.  However, the 
Board finds that, on these facts, the RO's omission is 
harmless.  The Board's decision herein grants service 
connection for one of the claimed disabilities (bipolar 
disorder) and denies service connection for the other two 
(residuals of a concussion and headaches); because the 
Board's decision herein does not establish a disability 
rating or an effective date for any of the claimed 
disabilities, there is no possibility of prejudice to the 
appellant under the notice requirements of Dingess/Hartman. 

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the appellant in connection with either claim on 
appeal.  The RO obtained the appellant's service medical 
records, medical records from four VA Medical Centers 
(VAMCs), medical records from three private hospitals, and 
the appellant's Social Security Administration (SSA) 
disability file.  Neither the appellant nor his 
representative has identified, and the file does not 
indicate, that there are any other VA or non-VA medical 
providers having records that should be obtained before the 
claim is adjudicated.  In February 2006, he indicated that he 
had no further evidence to submit. 

The Board also notes that the record presents no basis to 
further develop the record to create any evidence in 
connection with any claim on appeal,  The  Board has remanded 
the claims on several occasions to ensure adequate 
evidentiary development; most recently, the claim was 
remanded for a VA psychiatric examination to obtain a medical 
opinion as to the etiology of the claimed bipolar disorder.  
[Parenthetically, the Board notes, as indicated below, the 
appellant has not presented a prima facie case for service 
connection for either current residuals of a concussion or 
current headaches, so VA medical examinations are not 
warranted in regard to those two claimed disabilities].  
Finally, the appellant was scheduled to testify before the 
RO's DRO in January 1995 and before the Board in June 2004, 
but he failed without explanation to appear for either 
hearing.    

Under these circumstances, the Board finds that the appellant 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on each claim on appeal.
  
II.  Analysis

Service connection may be established for disability 
resulting from personal injury or disease contracted in line 
of duty, or for aggravation of a pre-existing injury suffered 
or disease contracted in line of duty.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  Service connection may be granted for any 
disease diagnosed after discharge from service when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).


A.  A psychiatric disorder

The report of physical examination at the time of the 
appellant's entrance into military service (dated in August 
1986) make no mention of a psychiatric disorder, and the 
clinical psychiatric evaluation was noted to be  "normal."  
Subsequent service medical treatment records show no 
diagnosis or treatment for a psychiatric disorder, although a 
mental status evaluation in January 1989, conducted 
preliminary to administrative action, noted "passive-
aggressive behavior."  The report of the appellant's 
discharge examination in January 1989 include a notation that  
psychiatric evaluation was "normal."  

The appellant was treated for alcoholism at Butler VAMC in 
May 1989, three months after his discharge from service.  
During a psychological consultation coincident with that 
treatment, the appellant reported to a VA social worker that 
he had a head trauma as a child, with consequent acute 
seizures.  The appellant reported having made two suicide 
gestures prior to service, and he reported symptoms of 
bipolar disorder beginning at age 16.  He also reported a 
considerable amount of aberrant behavior prior to service, 
including shoplifting, vandalism, and alcohol-related 
offenses, and he reported a series of disciplinary 
infractions during service.  The social worker's impression 
was continuous alcoholism, rule out moderate manic bipolar 
disorder.

The appellant was treated for bipolar disorder, sometimes 
associated with alcohol intoxication, by the following 
providers: Butler VAMC (from August 1989 to May 1993), 
Altoona VAMC (from May 1999 to October 2003), Lakeland 
Regional Medical Center (June 2000), Peace River Center (July 
2000), Tampa VAMC (November 2000 to November 2001), Bon 
Secours Holy Family Regional Health System (May 2003), 
Altoona Hospital (May 2003), Pittsburgh/Highland Drive VAMC 
(May to June 2003).  Also, a July 2003 letter from the 
Altoona VAMC to Blair County Community Action Agency stated 
that the appellant was unable to maintain employment due to 
bipolar disorder.

The appellant had a VA psychiatric examination in November 
2005.  The examiner reviewed the claims file and interviewed 
the appellant.  The examiner noted that the appellant was 
first diagnosed with bipolar disorder in 1989, and 
subsequently had no less than 15 additional hospitalizations 
for psychiatric reasons, including extreme depression and 
mania, homicidal and suicidal ideations, and combinations of 
all of these.  The appellant reported that during military 
service he had numerous disciplinary actions, including three 
instances of nonjudicial punishment and reduction in rank; he 
denied formal mental health evaluation or treatment during 
service.  The examiner observed the appellant during 
interview and administered a number of diagnostic tests.  The 
examiner stated that the appellant could not be diagnosed 
with current alcohol dependence, since the appellant's 
alcohol use was reportedly in remission, but that diagnosis 
of bipolar disorder, not otherwise specified, remained 
justified.  The examiner stated that, in his opinion, the 
appellant's bipolar disorder did not exist prior to military 
service but did begin during military service, based on the 
behavioral problems that the appellant exhibited at that 
time.  

Considering the evidence of record, to include the November 
2005 examination report, and affording the veteran the 
benefit of the doubt (see 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102 and Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990), 
the Board finds that the criteria for service connection for 
bipolar disorder are met.  Although service medical records 
do not document the onset of bipolar disorder in service, the 
appellant has asserted experiencing various problems prior to 
and during service, and  competent medical examiner has 
stated, after interviewing the appellant and carefully 
reviewing the file, that the appellant has a current 
disability that began during military service.  The findings 
of a physician are medical conclusions that the Board cannot 
ignore or disregard.  Willis v. Derwinski, 1 Vet. App. 66 
(1991).  

The Board notes that, in February 2006, the RO considered the 
VA examiner's opinion, but  rejected the examiner's 
conclusions as a "mere transcription of medical history."  
See, e.g., LeShore v. Brown, 8 Vet.App. 406, 409 (1995) 
(holding that such does not constitute a medical opinion).  
However, the Board finds that the medical examiner in this 
case actually rendered an opinion, based on examination of 
the appellant and careful review of the appellant's 
documented medical history; the examiner provided a detailed 
clinical rationale for his conclusions.  Accordingly, the 
comments in this case cannot be dismissed as a mere 
transcription."   

The Board is free to assess medical evidence and is not 
obligated to accept a physician's opinion.  Wilson v. 
Derwinski, 2 Vet. App 614 (1992).  In this case, however, the 
Board has no basis on which to reject the professional 
opinion of the VA examiner, particularly since such opinion 
is not controverted by any other medical or factual evidence 
of record.  

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  By 
reasonable doubt is meant one that exists because an 
approximate balance of positive and negative evidence which 
does satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  
38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107(b); Gilbert,  
1 Vet. App. at  53-56.

In light of foregoing, and with resolution of all reasonable 
doubt in the appellant's favor, the Board finds that service 
connection for bipolar disorder is warranted. 

B.  Residuals of a concussion

The report of physical examination at the time of the 
appellant's entrance into military service (dated in August 
1986) includes no reference to any concussion injury prior to 
service.  Subsequent service medical treatment records do not 
show treatment for a concussion, and the report of the 
appellant's separation physical examination, dated in January 
1989, shows no indication of a concussion injury at the time 
of his discharge.

In a letter received in November 2003, the appellant stated 
was knocked unconscious during a parachute jump, resulting in 
a concussion; as noted above, there is nothing in the service 
medical record corroborating such a concussion. 

Review of extensive VA medical records (from VAMCs in Tampa, 
Altoona, Pittsburgh and Butler)  extensive private medical 
records (from Bon Secours Holy Family Regional Health System, 
Altoona Hospital, Peace River Center, and Lakeland Regional 
Medical Center), and the appellant's SSA disability file all 
fail to indicate any disability due to residuals of a 
concussion.  Also, according to the appellant's SSA 
disability file, he claimed disability for seizure disorder, 
but there is no indication that such a disability was 
substantiated by the SSA.

The Board emphasizes that Congress has specifically limited 
entitlement to service connection for disease or injury to 
cases where such incidents have resulted in a disability.  
See 38 U.S.C.A. § 1131.  Thus, where, as here,  persuasive 
medical evidence does not establish a current disability upon 
which to predicate a grant of service connection, there can 
be no valid claim for service connection.  See Gilpin v. 
West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).  Accordingly, since there is no 
objective evidence whatsoever showing that the appellant has 
any current residuals of a concussion, it follows that his 
claim for service connection for such residuals must fail. 

In addition to the medical evidence addressed above, the 
Board has considered the appellant's assertions in connection 
with the claim on appeal; specifically, he has claimed that 
he has residuals of an in-service concussion.  As a 
layperson, the appellant is competent to testify in regard to 
the onset and continuity of symptomatology.  See; Falzone v. 
Brown, 8 Vet. App. 398, 403 (1995); Heuer v. Brown, 7 Vet. 
App. 379, 384 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 
(1991).  However, this case turns on a medical matter-
specifically, the existence of the current claimed 
disability-and, as a layperson without the appropriate 
medical training and expertise, the appellant simply is not 
competent to render a probative (persuasive) opinion such a 
matter.  See Bostain v. West, 11 Vet. App; 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App.492 (1992).  See 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997) (a layman 
is generally not capable of opining, however sincerely, on 
matters requiring medical knowledge).  Hence, his assertions 
as the current existence of the claimed disability, and the 
relationship between such disability and service, have no 
probative value.  

Under these circumstances, the claim for service connection 
for residuals of a concussion must be denied.  In reaching 
this conclusion, the Board has considered the applicability 
of the benefit-of-the-doubt doctrine.  However, in the 
absence of any probative evidence to support the claim, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.

C.  Headaches

The report of physical examination at the time of the 
appellant's entrance into military service (dated in August 
1986) make no mention of headaches prior to service, and the 
neurological clinical evaluation at the time was "normal."  
Subsequent service medical treatment records do not show 
treatment for headaches, and his discharge physical 
examination, dated in January 1989, again lists neurological 
evaluation as "normal."

In a letter received in November 2003, the appellant stated 
that his claimed headaches were due had a concussion in 
service (the appellant stated that he was knocked unconscious 
during a parachute jump).  As noted above, there is no 
objective medical or lay evidence that such a concussion 
occurred as reported.

Review of extensive VA medical records (from VAMCs in Tampa, 
Altoona, Pittsburgh, and  Butler), extensive private medical 
records (from Bon Secours Holy Family Regional Health System, 
Peace River Center, and Lakeland Regional Medical Center), 
and the appellant's SSA disability file all fail to indicate 
any disability due to headaches.  Further, according to the 
appellant's SSA disability file, he claimed disability for 
migraine headaches, but there is no indication that such a 
disability was substantiated by the SSA.

In addition to the medical evidence addressed above, the 
Board has considered the appellant's assertion that he 
currently suffers from headaches that had their origins 
during his military service.  As noted above, as a layperson, 
the appellant is competent to testify in regard to the onset 
and continuity of symptomatology, including pain (see, e.g., 
Falzone,  8 Vet. App. at 403), but he is not competent to 
render a probative opinion in regard to the diagnosis of 
disability or the relationship between the claimed disability 
and military service.  See Bostain, 11 Vet. App. at 127.  
Hence, his assertions as the current existence of the claimed 
disability, and the relationship between such disability and 
service, have no probative value.  

As noted above, where persuasive medical evidence does not 
establish a current disability upon which to predicate a 
grant of service connection, there can be no valid claim for 
service connection.  See 38 U.S.C.A. § 1131; see also Gilpin, 
155 F.3d at 1353;  Brammer, 3 Vet. App. at 225..  As,  in 
this case, there is no objective evidence whatsoever showing 
that the appellant currently has a headache disability , it 
follows that his claim for service connection for such 
headaches must fail. 

Under these circumstances, the claim for service connection 
for headaches must be denied.  In reaching this conclusion, 
the Board has considered the applicability of the benefit-of-
the-doubt doctrine.  However, in the absence of any probative 
evidence to support the claim, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert, 1 Vet. App. at 53-56.


ORDER

Service connection for bipolar disorder is granted.

Service connection for residuals of a concussion is denied.

Service connection for headaches is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


